Title: From George Washington to Major General Robert Howe, 1 August 1779
From: Washington, George
To: Howe, Robert


        
          D. Sir
          West point August the 1st 1779
        
        I received Your favor of Yesterday. I have nothing to add upon the subject of your command.
        It was reported to me yesterday morning, that part of the Enemy had crossed the river and were moving towards the English neighbourhood in Jersey, but it was contradicted last night—and the party taken for the Enemy by the Militia, proved to be some of Lee’s dismounted Dragoons. I am Dr sir with great regard Yr Most Obedt servant
        
          Go: Washington
        
      